983 F.2d 1072
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Stephen D. BROWN, Petitioner-Appellant,v.Richard CLARK, and Indiana Attorney General, Respondents-Appellees.
No. 91-2956.
United States Court of Appeals, Seventh Circuit.
Argued Nov. 17, 1992.Decided Dec. 15, 1992.

Before COFFEY, POSNER, and MANION, Circuit Judges.

ORDER

1
Petitioner Stephen D. Brown appeals from a district court order dismissing his petition for writ of habeas corpus without prejudice.   Petitioner argues that he has waited 7 1/2 years for the State of Indiana to provide him with a transcript of his 1984 trial, and that he was denied effective assistance of counsel because no direct appeal or post-conviction motions were ever filed.


2
Respondents provided petitioner with the trial transcript at oral arguments before this court.   The obstacle to a state appeal has now been removed.   See  Lumbert v. Finley, 735 F.2d 239, 240-41 (7th Cir.1984);   Lowe v. Duckworth, 663 F.2d 42, 43 (7th Cir.1981).   Petitioner may present his claims to the state courts.


3
Accordingly, the appeal is DISMISSED as moot.